               Case 1:21-cv-00166-CRC Document 18 Filed 09/09/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA



                                                          Civil Action No. 1:21-cv-00166-CRC
THE BRADY CENTER TO PREVENT GUN
VIOLENCE

840 First Street, NE, Suite 400
Washington, DC 20002

                               Plaintiff,
          v.

FEDERAL BUREAU OF INVESTIGATION

935 Pennsylvania Avenue, NW
Washington, DC 20535
                          Defendant.



          NOTICE OF WITHDRAWAL OF APPEARANCE ALEXANDER WALSH

          TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD

          Please take notice by this filing, Alexander Walsh hereby withdraws his appearance as

counsel of record for Weil, Gotshal & Manges LLP (“Weil”) in the above-captioned case. This

notice is precipitated by Alexander Walsh’s departure from Weil. Plaintiff Brady Center to Prevent

Gun Violence will continue to be represented in the above-captioned case by other counsel of

record.




WEIL:\98131170\4\99995.6232
            Case 1:21-cv-00166-CRC Document 18 Filed 09/09/21 Page 2 of 3




Respectfully submitted,

DATED: September 9, 2021

                                               WEIL, GOTSHAL & MANGES LLP

                                               /s/ Holly Loiseau
                                               Holly Loiseau
                                               D.C. Bar No. 452442
                                               WEIL, GOTSHAL & MANGES LLP
                                               2001 M Street, N.W., Suite 600
                                               Washington, D.C. 20036
                                               (202) 682-7144
                                               Holly.loiseau@weil.com

                                               Kayleigh Golish (pro hac vice)
                                               Amama Rasani (pro hac vice)
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, NY 10153-0119
                                               (212) 310-8000
                                               Kayleigh.golish@weil.com
                                               Amama.rasani@weil.com


                                               Counsel for the Brady Center
                                               to Prevent Gun Violence




WEIL:\98131170\4\99995.6232
            Case 1:21-cv-00166-CRC Document 18 Filed 09/09/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that on September 9, 2021, I caused the Notice of Withdrawal of
Appearance of Alexander Walsh to be electronically filed with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to all counsel of record.

                                                     WEIL, GOTSHAL & MANGES LLP

                                                     /s/ Holly Loiseau
                                                     Holly Loiseau
                                                     D.C. Bar No. 452442
                                                     WEIL, GOTSHAL & MANGES LLP
                                                     2001 M Street, N.W., Suite 600
                                                     Washington, D.C. 20036
                                                     (202) 682-7144
                                                     Holly.loiseau@weil.com

                                                     Kayleigh Golish (pro hac vice)
                                                     Amama Rasani (pro hac vice)
                                                     WEIL, GOTSHAL & MANGES LLP
                                                     767 Fifth Avenue
                                                     New York, NY 10153-0119
                                                     (212) 310-8000
                                                     Kayleigh.golish@weil.com
                                                     Amama.rasani@weil.com


                                                     Counsel for the Brady Center
                                                     to Prevent Gun Violence




WEIL:\98131170\4\99995.6232
